DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(a)-(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The instant application claims priority French Application 1907851, filed July 12, 2019. 

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statement dated July 7, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant office action. 

Drawings
The drawings are objected to because of the following informalities.
Figure 1 includes several reference characters that lack underlining or lead lines, e.g., 4, 7, 9, etc. The figure therefore fails to comply with 37 CFR 1.84(q), which states, “Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the words “STM32 Lowpower Smart” do not describe the invention. Words that would be more descriptive might include, “Prevent prefetch of next sequential instruction line in response to determining a current instruction line includes a branch instruction,” or the like.
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

Claim Objections
Claims 9-16 are objected to because of the following informalities.
Claim 9 recites, at line 15, “all instruction of the current instruction line.” This appears to be a typographical error. Applicant may have intended “all instructions of the current instruction line.” Claim 13 has similar language and is similarly objected to.
Claims 10-12 and 14-16 are objected to as depending from objected to base claims and failing to remedy the deficiencies of those claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at lines 10 and 12, “at least one of the instructions of a current line.” There is insufficient antecedent basis for this limitation in the claim. Claims 9 and 13 include similar language and are similarly rejected.
Claim 1 recites, at line 13, “the next line.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites, at line 3, “the next line.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites, at line 7, “the instructions of a current line.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites, at lines 2-3, “the request of the processor for the next line.” There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “a request for the next line,” but does not recite “a request of the processor for the next line.”
Claim 5 recites, at line 3, “the next line.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 5 recites, at line 3, “the address included in the request.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites, at line 4, “the address included in the request.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites, at line 16, “a next instruction line from a first volatile memory and a second volatile memory.” It is unclear how the same instruction line is “from” both the first and second volatile memories. Is the instruction line split? Is the same instruction line executed twice? Given this lack of certainty, the scope of the claims cannot be determined with sufficient definiteness. Claim 13 includes similar language and is similarly rejected.
Claim 10 recites, at lines 2 and 4, “the next instruction line.” There is insufficient antecedent basis for this limitation in the claim. Claims 11 and 13 include similar language and are similarly rejected.
Claim 11 recites, at lines 1-2, “the instructions of the current line.” There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites, at line 3, “the next instruction line.” There is insufficient antecedent basis for this limitation in the claim. That is, claim 13 recites multiple possible bases and it is unclear which is referred to.
Claim 14 recites, at line 4, “the next line.” There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites, at lines 3-4, “the first volatile memory...the second volatile memory.” There is insufficient antecedent basis for this limitation in the claim. Claim 13 introduces multiple possible bases and it is unclear which is referred to.
Claims 2-8, 10-12, and 14-16 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,658,534 by White et al. (hereinafter referred to as “White”).
Regarding claim 1, White discloses: 
an integrated circuit comprising: a processor (White discloses, at col. 3, lines 43-50, data processing system that includes a CPU, which discloses an integrated circuit comprising a processor.); 
a program memory configured to store instruction lines of a program to be executed by the processor, each instruction line including at least one instruction (White discloses, at col. 4, lines 12-37, retrieving instructions from system memory or L2 cache.) ; 
an instruction memory configured to store reference instructions being interpretable by the processor as branch instructions (White discloses, at col. 5., line 66-col. 6, line 6, a predecoder that receives (stores) instructions and determines to which category the instructions belong, i.e., whether the instruction is a non-branch, short branch, or a branch that could cause cache pollution.); and 
a first comparator (White discloses, at col. 6, lines 6-8, a fetch unit that uses, as disclosed at col. 6, lines 31-40, predecode bits to determine whether to prefetch or not. This involves a comparison, e.g., compare the summary bit to 1, if equal, prefetch.); 
wherein the processor is configured to sequentially request different instruction lines (White discloses, col. 6, lines 31-40, sequentially prefetching, i.e., requesting, instruction lines.), 
wherein the first comparator is configured to determine, using the reference instructions, whether or not at least one of the instructions of a current line supplied in response to a corresponding request is a branch instruction (White discloses, col. 6, lines 31-40, determining, based on the predecode bits provided by the predecoder, whether an instruction line includes a branch.), and 
(White discloses, col. 6, lines 31-40, if the predecode bit is not set, the instructions include a branch, and no prefetch is initiated, which results in the current instructions being executed before fetching the next line.).

Regarding claim 2, White discloses the elements of claim 1, as discussed above. White also discloses:
a first volatile memory configured to store an address of a next instruction line; a second volatile memory configured to store instructions of the next line (White discloses, at col. 4, lines 12-24, an instruction cache that stores instructions. While not specifically mentioned, it is implicit that the instruction cache also stores the addresses of the instructions.); and 
a controller configured to: store the address of the next instruction line in the first volatile memory; and store instructions of the next line in the second volatile memory (White discloses, at col. 6, lines 6-8, a fetch unit that initiates prefetch.), 
execute the instructions of the current line when no instruction of the current line is a branch instruction (White discloses, at col. 6, lines 12-22, executing instructions, which discloses doing so when no instruction of the current line is a branch instruction.).

Regarding claim 3, White discloses the elements of claim 2, as discussed above. White also discloses:
wherein the controller is a state machine (White discloses, at col. 6, lines 6-8, a fetch unit that initiates prefetch. As disclosed at col. 6, lines 31-40, this involves evaluating conditions, i.e., inputs, and performing operations based on the conditions, i.e., changing states based on the inputs, which discloses a state machine.).

Regarding claim 9, White discloses:
a method for operating an integrated circuit, wherein the integrated circuit comprises a processor, a program memory and a reference instruction memory, wherein instruction lines of a program to be (White discloses, at col. 3, lines 43-50, data processing system that includes a CPU, which discloses an integrated circuit comprising a processor. White discloses, at col. 4, lines 12-37, retrieving instructions from system memory or L2 cache (program memory). White discloses, at col. 5., line 66-col. 6, line 6, a predecoder that receives (stores in a reference instruction memory) instructions and determines to which category the instructions belong, i.e., whether the instruction is a non-branch, short branch, or a branch that could cause cache pollution.);
sequentially requesting, by the processor, different instruction lines (White discloses, col. 6, lines 31-40, sequentially prefetching, i.e., requesting, instruction lines.),  
determining, by a first comparator of the integrated circuit, while the processor processes a current instruction line supplied in response to a corresponding request, whether or not at least one of the instructions of the current instruction line is a branch instruction by comparing the at least one of the instructions to the reference instructions (White discloses, at col. 6, lines 6-8, a fetch unit that uses, as disclosed at col. 6, lines 31-40, predecode bits to determine whether to prefetch or not. This involves a comparison, e.g., compare the summary bit to 1, if equal, prefetch. White discloses, col. 6, lines 31-40, determining, based on the predecode bits provided by the predecoder, whether an instruction line includes a branch.); 
executing, by the processor, all instructions of the current instruction line before executing a next instruction line from the program memory when the at least one instruction is a branch instruction (White discloses, col. 6, lines 31-40, if the predecode bit is not set, the instructions include a branch, and no prefetch is initiated, which results in the current instructions being executed before executing the next line. White discloses, col. 5, lines 22-42, if a long branch is included, the next instruction will not be available, and is retrieved from external memory, e.g., L2 cache.); and 
executing, by the processor, all instruction of the current instruction line before executing a next instruction line from a first volatile memory and a second volatile memory when the at least one instruction is not a branch instruction (White discloses, at col. 4, lines 12-24, an instruction cache that stores instructions. White discloses, at col. 6, lines 12-22, executing instructions, which discloses doing so when no instruction of the current line is a branch instruction. White discloses, col. 6, lines 31-40, if the predecode bit is set, no branch is included, and it is safe to execute the next instructions from the instruction cache.).

Regarding claim 10, White discloses the elements of claim 9, as discussed above. White also discloses:
storing, by a first volatile memory, an address of the next instruction line while executing; and storing, by a second volatile memory, instructions of the next instruction line contained in the program memory while executing (White discloses, at col. 4, lines 12-24, an instruction cache that stores instructions. While not specifically mentioned, it is implicit that the instruction cache also stores the addresses of the instructions.).

Regarding claim 11, White discloses the elements of claim 10, as discussed above. White also discloses:
after executing the instructions of the current line, supplying the next instruction line from the first and second volatile memories, at a time of a request for the next instruction line from the processor (White discloses, at col. 6, lines 31-40, reading from the instruction cache if needed instructions are available, or reading from memory if not.).

Regarding claim 13, White discloses:
an integrated circuit comprising: a processor; a program memory configured to store instruction lines of a program to be executed by the processor, each instruction line including at least one instruction; an instruction memory configured to store reference instructions being interpretable by the processor as branch instructions; a first volatile memory; a second volatile memory, wherein the processor is configured to: (White discloses, at col. 3, lines 43-50, data processing system that includes a CPU, which discloses an integrated circuit comprising a processor. White discloses, at col. 4, lines 12-37, retrieving instructions from system memory or L2 cache (program memory). White discloses, at col. 5., line 66-col. 6, line 6, a predecoder that receives (stores in a reference instruction memory) instructions and determines to which category the instructions belong, i.e., whether the instruction is a non-branch, short branch, or a branch that could cause cache pollution. White discloses, at col. 4, lines 12-24, an instruction cache that stores instructions. While not specifically mentioned, it is implicit that the instruction cache also stores the addresses of the instructions.);
sequentially request different instruction lines (White discloses, col. 6, lines 31-40, sequentially prefetching, i.e., requesting, instruction lines.); 
execute all instructions of a current instruction line before executing a next instruction line from the program memory when the at least one instruction is a branch instruction (White discloses, col. 6, lines 31-40, if the predecode bit is not set, the instructions include a branch, and no prefetch is initiated, which results in the current instructions being executed before executing the next line. White discloses, col. 5, lines 22-42, if a long branch is included, the next instruction will not be available, and is retrieved from external memory, e.g., L2 cache.);  and 
execute all instruction of the current instruction line before executing a next instruction line from a first volatile memory and a second volatile memory when the at least one instruction is not a branch instruction (White discloses, at col. 4, lines 12-24, an instruction cache that stores instructions. White discloses, at col. 6, lines 12-22, executing instructions, which discloses doing so when no instruction of the current line is a branch instruction. White discloses, col. 6, lines 31-40, if the predecode bit is set, no branch is included, and it is safe to execute the next instructions from the instruction cache.).

Regarding claim 14, White discloses the elements of claim 13, as discussed above. White also discloses:
a controller configured to: store an address of the next instruction line in the first volatile memory; and store instructions of the next line in the second volatile memory when no instruction of the current line is the branch instruction (White discloses, at col. 6, lines 6-8, a fetch unit that initiates prefetch. (White discloses, at col. 6, lines 6-8, a fetch unit that uses, as disclosed at col. 6, lines 31-40, predecode bits to determine whether to prefetch or not. This involves a comparison, e.g., compare the summary bit to 1, if equal, prefetch.).

Regarding claim 15, White discloses the elements of claim 14, as discussed above. White also discloses:
wherein the controller is a state machine (White discloses, at col. 6, lines 6-8, a fetch unit that initiates prefetch. As disclosed at col. 6, lines 31-40, this involves evaluating conditions, i.e., inputs, and performing operations based on the conditions, i.e., changing states based on the inputs, which discloses a state machine.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of US Publication No. 2019/0114263 by Olorode et al. (as cited by Applicant and hereinafter referred to as “Olorode”). 
Regarding claim 4, White discloses the elements of claim 2, as discussed above. White also discloses:
wherein each instruction line has...instructions of 32 bits each (White discloses, at col. 4, lines 44-49, cache lines having various numbers of instructions per line. As disclosed at col. 7, lines 43-47, the instructions can be 4 bytes, i.e., 32 bits.).
White does not explicitly disclose four instructions per line.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
four instructions per line (Olorode discloses, at ¶ [0103], operating on 128 bit data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 instructions per line to instead include four instructions per line, which is 128 bits when the instructions are 32 bits long because this modification merely entails a 

Regarding claim 5, White discloses the elements of claim 2, as discussed above. White also discloses:
a second comparator configured to compare, at a time of the request of the processor for the next line, the address included in the request and the address contained in the first volatile memory; ...select the program memory or the second volatile memory; and ...select the program memory or the second volatile memory (White discloses, at col. 6, lines 31-40, determining if a cache line is not already in the instruction cache, which discloses a second comparator configured to compare, at a time of request for the next line, the address of the line with those already in the cache.).
White does not explicitly disclose a first multiplexer and second multiplexer, both connected to the processor.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
a first and second multiplexer (Olorude discloses, at Fig. 17, first and second multiplexers.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 system to include multiplexers for selecting because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 6, White, as modified, discloses the elements of claim 5, as discussed above. White also discloses:
wherein the controller is configured to: control...so that a content of the second volatile memory is accessible to the processor and to the first comparator when the address stored in the first volatile memory and the address included in the request are identical, or control...so that a content of the program memory is accessible to the processor and to the first comparator when the address stored in the first volatile memory and the address included in the request are not identical (White discloses, at col. 6, lines 31-40, reading from the instruction cache if needed instructions are available, or reading from memory if not.).
White does not explicitly disclose a first multiplexer and second multiplexer, both connected to the processor.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
a first and second multiplexer (Olorude discloses, at Fig. 17, first and second multiplexers.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 system to include multiplexers for selecting because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 7, White, as modified, discloses the elements of claim 6, as discussed above. White also discloses:
wherein the controller is a state machine (White discloses, at col. 6, lines 6-8, a fetch unit that initiates prefetch. As disclosed at col. 6, lines 31-40, this involves evaluating conditions, i.e., inputs, and performing operations based on the conditions, i.e., changing states based on the inputs, which discloses a state machine.).

Regarding claim 8, White, as modified, discloses the elements of claim 6, as discussed above. White also discloses:
wherein each instruction line has...instructions of 32 bits each (White discloses, at col. 4, lines 44-49, cache lines having various numbers of instructions per line. As disclosed at col. 7, lines 43-47, the instructions can be 4 bytes, i.e., 32 bits.).
White does not explicitly disclose four instructions per line.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
four instructions per line (Olorode discloses, at ¶ [0103], operating on 128 bit data.).


Regarding claim 12, White discloses the elements of claim 9, as discussed above. White also discloses:
wherein each instruction line has four instructions of 32 bits each wherein each instruction line has...instructions of 32 bits each (White discloses, at col. 4, lines 44-49, cache lines having various numbers of instructions per line. As disclosed at col. 7, lines 43-47, the instructions can be 4 bytes, i.e., 32 bits.).
White does not explicitly disclose four instructions per line.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
four instructions per line (Olorode discloses, at ¶ [0103], operating on 128 bit data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 instructions per line to instead include four instructions per line, which is 128 bits when the instructions are 32 bits long because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claim 16, White discloses the elements of claim 13, as discussed above. White also discloses:
wherein each instruction line has...instructions of 32 bits each (White discloses, at col. 4, lines 44-49, cache lines having various numbers of instructions per line. As disclosed at col. 7, lines 43-47, the instructions can be 4 bytes, i.e., 32 bits.).
White does not explicitly disclose four instructions per line.
However, in the same field of endeavor (e.g., prefetching) Olorode discloses:
(Olorode discloses, at ¶ [0103], operating on 128 bit data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify White’s 16 instructions per line to instead include four instructions per line, which is 128 bits when the instructions are 32 bits long because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 20050257034 by Caprioli discloses determining if a currently fetched group includes a branch and cancelling prefetching a next line based on the branch. 
US 20090217003 by Sonnelitter discloses preventing fetching of sequential lines based on branch.
US 20060242365 by Ali discloses prefetching a line and determining if the line includes a branch. 
US 5664135 by Schlansker discloses preventing a prefetch if a branch is detected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee J. Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWN DOMAN/Primary Examiner, Art Unit 2183